Blair, J.
On the 2d of September, 1902, the plaintiff .and the defendant entered into an agreement whereby the plaintiff agreed to put in, care for, harvest, and sell, if directed so to do, a crop of onions on the lands of defendant. The basis of the agreement between the parties was *144a written contract between the defendant and other parties for the raising of onions and potatoes on lands of defendant in Indiana, upon which the contract stated there were certain buildings, which were not present on the Michigan lands, and there were provisions of the written contract which were inapplicable to the Michigan lands. Plaintiff, when approached by defendant for the purpose of inducing him to enter into a • contract to raise onions on shares, expressly told defendant that he could not enter into such a contract, because he was unable to provide the necessary cribs and warming houses, and thereupon defendant expressly agreed to build them. Before signing the writing, plaintiff called defendant’s attention to the fact that, while the writing referred to cribs and warming houses on the premises, yet defendant’s, premises contained none, and was thereupon again assured by defendant that he would place siich buildings there.
Plaintiff commenced work under the contract in the spring of 1903 as soon as the weather permitted, and put in 10 acres of onions. During the summer plaintiff urged defendant several times to put up the necessary cribs and warming houses, as he had agreed to do. Defendant assured him that he would. Plaintiff paid out for hired help between $200 and $300. Defendant advanced the .money necessary to pay the hired help up to the time of the topping and pulling, but refused to do so after that. Plaintiff commenced pulling and topping the onions about the middle of August, and had it done in good season. The onions were in good condition. After the crates were filled, they were dumped in 10-bushel piles in the field. Plaintiff had no other place to put them. He sent word to defendant, but it was almost two weeks before he came, and then only provided an old barn, which was' wholly inadequate and unsuited for plaintiff’s needs. All this greatly delayed the work, and occasioned much extra labor and expense. No proper place for curing and storing the crop being provided, plaintiff was obliged to hurry as many as possible to market in an unsatisfactory condi*145tion. The total amount of onions raised was about 6,000 bushels, but on account of the want of the proper facilities for handling the crop advantageously, the plaintiff was only able to get about one-half of it to market. Those marketed were sold for 35 cents a bushel. The rest were frozen, and became a total loss. The extra expense on the onions marketed caused by the lack of suitable cribs and warming houses was at least 5 cents a bushel. The market price of onions in the fall of 1903 was between 33 and 40 cents.
It is contended by defendant that the writing embraces the entire contract between the parties, and that the court erred in permitting oral evidence to vary or modify the contract; that the contract, if partly resting in parol,' was void because not to be performed in one year; that plaintiff counted upon the written contract, and should have been restricted to it.
The written agreement in this case clearly does not contain the entire contract of the parties, and the trial judge very properly admitted oral testimony to prove what the whole contract was. Stahelin v. Sowle, 87 Mich. 124.
The point that the contract was void under the statute of frauds, because not to be performed within a year, is raised for the first time in this court, and cannot be considered. The declaration did not count upon the agreement as in writing, but as it was claimed to be upon the trial. The assignment of error is based upon a misapprehension of fact.
We have considered all of the errors relied upon for a reversal, and find none calling for' a reversal.
The judgment is affirmed.
Carpenter, C. J., and McAlvay, Montgomery, Ostrander, and Moore, JJ., concurred with Blair, J.